ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-068, concluding that PETER H. JACOBY of BEDMINSTER, who was admitted to the bar of this State in 1987, should be suspended from the practice of law for a period of three months for violating RPC 8.4(c) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer);
And the Court having granted respondent’s petition for review and having ordered PETER H. JACOBY to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the record that the appropriate quantum of discipline for respondent’s unethical conduct is a censure;
And good cause appearing;
It is ORDERED that PETER H. JACOBY is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.